331 So.2d 771 (1976)
In re Charles RANDOLPH
v.
STATE. Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 1797.
Supreme Court of Alabama.
May 7, 1976.
William J. Baxley, Atty. Gen., and Jane LeCroy Robbins, Asst. Atty. Gen., for petitioner, the State.
None for respondent.
MADDOX, Justice.
Petition of The State, by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Randolph v. State, 57 Ala.App. ____, 331 So.2d 766.
WRIT DENIED.
HEFLIN, C.J., and MERRILL, JONES and SHORES, JJ., concur.